Title: To George Washington from John Hancock, 30 September 1777
From: Hancock, John
To: Washington, George



Sir,
York-Town in Pennsylvania Sepr 30th 1777.

Since my departure from Philadelphia, I have to acknowledge the receipt of your favrs to 23d Inst.—I met the Congress on Saturday last at Lancaster, & upon consultation it was judged most prudent to adjourn to this place, where we now are, & where we can deliberate & prosecute business without interruption, & where your dispatches will meet us.
I have just now receiv’d by general Gates’s Aid de Camp, (Major Troup) sundry Letters, Copies of which I have the honour to inclose you, by which it appears that our affairs in the northern department wear a favourable aspect, and I hope soon to transmit you an Account of an issue to the contest in that quarter.

I wish soon to receive the most pleasing Accounts from you, we are in daily expectation of agreeable tidings, & that genl Howe is totally reduced.
I beg leave to refer you to the inclosed papers, and am with the utmost respe⟨ct⟩ & esteem, Sir, Your most Obedt & very hble Servt

John Hancock Presidt


Inclos’d I Send you a South Carolina Paper; by which you will See the Success Capt. Biddle in the Frigate Randolph has met, which when you have perus’d, I ask the favr you will please to order to be Deliver’d to Coll Pinkney of South Carolina, who is at Camp, & whose the paper is, I requested it of the South Carolina delega⟨tes⟩ first to be sent to you.

